Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlie Richardson appeals the district court’s order granting Ray Mabus’s motion to dismiss or, in the alternative, for summary judgment, on Richardson’s discrimination and retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp.2013). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Richardson v. Mabus, No. 8:13-cv-01207-AW, 2013 WL 4478689 (D.Md. Aug. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.